Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Michael A. Fuentes, M.D., DATE: June 13, 1995
Petitioner,

Docket No. C-95-017
Decision No. CR382

-we

The Inspector General.

DECISION

On September 20, 1994, the Inspector General (I.G.)
notified Petitioner that he was being excluded from
participating in the following programs: Medicare,
Medicaid, Maternal and Child Health Services Block Grant
and Block Grants to States for Social Services. The I.G.
advised Petitioner that she had determined that the
exclusion was authorized by section 1128(b)(4) of the
Social Security Act (Act). The I.G. informed Petitioner
that the exclusion was based on a decision by the
Virginia Board of Medicine to revoke Petitioner's license
to practice medicine or provide health care in the State
of Virginia, for reasons bearing on Petitioner's
professional competence, professional performance, or
financial integrity. The I.G. also told Petitioner that
he would not be eligible to apply for reinstatement to
the programs until he obtained a valid license to
practice medicine or provide health care in Virginia.

Petitioner requested a hearing, and the case was assigned
to me for a hearing and a decision. I held two
prehearing conferences. In addition, I received numerous
items of correspondence from Petitioner. I concluded
that there may not exist disputed issues of material fact
requiring an in-person hearing. I afforded the I.G. the
opportunity to file a motion for summary disposition. I
afforded Petitioner the opportunity to respond to the
I.G.'s motion.

The I.G. moved for summary disposition and Petitioner
responded to the I.G.'s motion. I have carefully
considered the facts alleged by the parties, their
arguments, and the law. I conclude that no disputed
2

material facts exist in this case. I conclude also that
the I.G. had authority, pursuant to section 1128(b) (4) (A)
of the Act, to exclude Petitioner. Finally, I conclude
that, under the regulations which govern exclusions
imposed under section 1128(b) (4) of the Act, the
exclusion in this case must remain in effect until
Petitioner obtains a valid license to provide health care
in the State of Virginia. Therefore, I sustain the
exclusion imposed against Petitioner by the I.G.

I. Issues indings in: a’

There are two issues in this case. The first issue is
whether the I.G. had authority to exclude Petitioner
under section 1128(b)(4) of the Act. The second issue is
whether the length of the exclusion -~ coterminous with
Petitioner's loss of his license to practice medicine in
Virginia -- is reasonable.

In concluding that the I.G. had authority to exclude
Petitioner and that the length of the exclusion is
reasonable, I make the following findings of fact and
conclusions of law. After each finding or conclusion, I
state the page or pages of this Decision at which I
discuss the finding or conclusion in detail.

1. Petitioner's license to practice medicine in
Virginia was revoked by that State's licensing authority
for reasons bearing on his professional competence and
performance. Pages 5-6.

2. Petitioner may not successfully challenge the
authority of the I.G. to exclude him on the grounds that
the revocation of his license by the Virginia Board of
Medicine denied him due process of law, was unreasonable,
or was otherwise improper. Pages 6-8.

3. The I.G. was authorized to exclude Petitioner
pursuant to section 1128(b) (4) (A) of the Act. Pages 4-6.

4. Regulations which govern the length of
exclusions imposed pursuant to section 1128(b) (4) of the
Act generally require that an exclusion imposed pursuant
to that section must be for the same length of time as
the State revocation, suspension, surrender or other loss
of a license to provide health care which is the basis
for the exclusion. Pages 3-4.

5. Petitioner has not established a basis for
reducing the exclusion imposed in this case to a period
that is less than coterminous with his loss of his
license to practice medicine in Virginia. Pages 5-8.
3

6. The exclusion which the I.G. imposed against
Petitioner is reasonable. Pages 5-8.

II. a i e e)
A. Analysi we

The I.G. excluded Petitioner pursuant to section
1128(b)(4) of the Act. This section authorizes the
Secretary (or her delegate, the I.G.) to exclude an
individual or entity:

(A) whose license to provide health care has
been revoked or suspended by any State
licensing authority, or who otherwise lost such
a license or the right to apply for or renew
such a license, for reasons bearing on the
individual's or entity's professional
competence, professional performance, or
financial integrity, ....

The Secretary has published a regulation which governs
the length of exclusions which are imposed pursuant to
section 1128(b)(4) of the Act. 42 C.F.R. § 1001.501.
This regulation provides, generally, that an exclusion
imposed pursuant to section 1128(b)(4) will be for the
same length of time as the State revocation or suspension
of a license to provide health care which is the basis
for the exclusion. 42 C.F.R. § 1001.501(b) (1).

The regulation permits an exclusion to be for less than a
coterminous period only in the limited circumstances
described in 42 C.F.R. § 1001.501(c)(1). That subsection
permits a less than coterminous exclusion to be imposed
if, prior to the date of the I.G.'s notice of exclusion
to the excluded individual or entity:

the licensing authority of a State (other than the
one in which the individual's or entity's license
had been revoked, suspended, surrendered or
otherwise lost), being fully apprised of all of the
circumstances surrounding the prior action by the
licensing board of the first State, grants the
individual or entity a license or takes no
significant adverse action as to a currently held
license, ....

Neither the Act, nor the regulations which govern
exclusions imposed pursuant to section 1128 of the Act,
allocate to a specific party the burden of persuasion on
the issues of whether an exclusion is authorized or
whether the length of an exclusion is reasonable.
Regulations which govern a hearing in an exclusion case
4

under section 1128 provide that the administrative law
judge shall have the authority to allocate the burden of
persuasion as is appropriate. 42 C.F.R. § 1005.15(c).

Generally, administrative law judges allocate to the I.G.
the burden of proving that an exclusion is authorized and
that it is reasonable. However, the burden usually
shifts to the petitioner where the petitioner advocates
an affirmative exception to a general rule governing the
length of an exclusion. The guiding principal is that
the party which is most likely to be in possession of
evidence which would establish a contested fact bears the
burden of persuasion as to that fact.

The I.G. has the burden of proving that an exclusion is
authorized under section 1128(b) (4) of the Act. In this
case, the elements of that burden consist of proving, in
accordance with the requirements of section
1128(b) (4) (A), that Petitioner's license to practice
medicine in Virginia was revoked by the Virginia Board of
Medicine, and of proving also that Petitioner's license
was revoked for reasons bearing on his professional
competence, professional performance, or financial
integrity.

Pursuant to section 1128(b) (4) (A) of the Act, the
authority to exclude an individual or entity derives from
the suspension or revocation by the State licensing
authority of that individual's or entity's State license
to provide health care. In deciding whether the State
licensing authority has suspended or revoked a license to
provide health care for one of the reasons set forth
under section 1128(b) (4) (A), the underlying merits of the
case which led to the State action are not at issue.
Thus, in an administrative hearing concerning an
exclusion imposed under section 1128(b) (4), an individual
may not successfully challenge the exclusion on the
ground that he or she did not, in fact, engage in the
conduct asserted by the State licensing authority as the
basis for revoking or suspending that individual's
license. Nor may that party successfully challenge an
exclusion imposed under section 1128(b) (4) on the ground
that the State license revocation or suspension
proceeding was not conducted fairly.!

' If an excluded party is successful in reversing
or vacating a State license revocation or suspension
action through an appeal of that action, then the I.G.
will reinstate that party retroactive to the effective
date of the exclusion. 42 C.F.R. § 1001.3005(a) (2).
5

Although the I.G. has the burden also of proving that the
length of the exclusion is reasonable, that burden is met
in a case involving an exclusion imposed pursuant to
section 1128(b) (4), which is coterminous with a State
license revocation or suspension. The I.G. must simply
prove that the authority exists to exclude an individual
or entity. This is because a coterminous exclusion is
presumed to be reasonable under 42 C.F.R. §
1001.501(b) (1), assuming that authority to exclude is
established. An excluded party may rebut that
presumption only by proving that an exception exists
under 42 C.F.R. § 1001.501(c)(1). In this case, the I.G.
meets her burden of proving that the coterminous
exclusion is reasonable by proving that Petitioner's
license to practice medicine and surgery in Virginia was
revoked for one of the reasons stated in section

1128(b) (4) (A).

B. Analysis of the evidence

Summary disposition sustaining Petitioner's exclusion is
appropriate. I have no basis to conduct an in-person
hearing. The undisputed material facts of this case
establish that the I.G. was authorized to exclude
Petitioner for a period which is coterminous with the
loss of his Virginia license to practice medicine.
Petitioner's license to practice medicine in Virginia was
revoked by that State's Board of Medicine for reasons
bearing on his professional competence or performance.
Although Petitioner has alleged serious allegations of
wrongdoing on the part of individuals on the Pennsylvania
and Virginia Boards of Medicine, as I explained above, I
may not consider such allegations here.

Petitioner has not alleged facts which might establish
that the Virginia Board of Medicine's determination may
be disputed legitimately. Nor has Petitioner alleged
facts which might suggest that this case qualifies for an
exception to the requirement stated in 42 C.F.R. §
1001.501(b) (1) that the exclusion be coterminous with the
loss of his license to practice medicine in Virginia.

The undisputed material facts of this case are as
follows. On December 21, 1993, the Virginia Board of
Medicine suspended Petitioner's license to practice
medicine and surgery in that State. I.G. Ex. 1 at 3.?

? fhe I.G. submitted one exhibit, I.G. Ex. 1.
Petitioner has not objected to the admission into
evidence of I.G. Ex. 1 and I hereby admit it into
evidence.
6

The decision to suspend Petitioner's Virginia license was
based on a summary suspension by the Connecticut Medical
Examining Board of Petitioner's license to practice
medicine and surgery in Connecticut. Id. Petitioner
requested the Virginia Board of Medicine to reinstate his
Virginia license. Jd. at 1. On June 9, 1994, a formal
hearing was held on this request. Id at 1. Petitioner
did not appear at this hearing. Id. On June 28, 1994,
the Virginia Board of Medicine revoked Petitioner's
license to practice medicine in Virginia. Id. at 6.

The Virginia Board of Medicine found that, in October,
1993, the Connecticut Medical Examining Board suspended
Petitioner's license to practice medicine and surgery in
Connecticut. I.G. Ex. 1 at 2-3. In deciding to revoke
Petitioner's Virginia license, the Virginia Board of
Medicine restated some of the findings made by the
Connecticut Medical Examining Board concerning
Petitioner's license to practice medicine and surgery in
Connecticut. The Virginia Board of Medicine found that
the Connecticut licensing authority had suspended

Shortly after Petitioner submitted his request for a
hearing, the I.G. sent to the Departmental Appeals Board
offices in Washington D.C. a package of documents
consisting of correspondence between the I.G. and
Petitioner, and correspondence between Petitioner and the
Executive Director of the Virginia Board of Medicine.

The I.G. has not requested that any of these documents be
made exhibits and has not made any arguments based on
these documents. I have not reviewed these documents,
nor are any of my findings based on these documents,
because they do not appear to be material to this case
and I am returning them to the I.G.

Petitioner submitted eleven exhibits and twenty-three
attachments with his response to the I.G.'s motion for
summary disposition. I have designated Petitioner's
attachments as P. Ex. 12. At various times during the
course of these proceedings, Petitioner submitted
documents, in the form of letters, statements, and
telegrams. Petitioner did not formally designate these
submissions as exhibits. These documents were forwarded
to the I.G., and include the following: letters from
Petitioner dated December 4, 1994 and December 23, 1994,
an envelope received on January 4, 1995, a telegram
received on February 28, 1995. See January 9, 1995
letter from Ms. McKessy to Robert Drum, Assistant
Regional Counsel. I have designated them as exhibits P.
Ex. 13-16. The I.G. has not objected to my admitting
into evidence any of the exhibits and other documents
submitted by Petitioner. I hereby admit into evidence P.
Ex. 1716.
7

Petitioner's license in that State, based on information
that Petitioner suffered from an emotional disorder or
mental illness, which prevented him from practicing
medicine and surgery with reasonable skill and safety.

Id.

The Virginia Board of Medicine found also that, in
September and December, 1993, the Commonwealth of
Pennsylvania State Board of Medicine had filed orders to
show cause against Petitioner. I.G. Ex. lat 2. It
found that these orders to show cause made allegations
against Petitioner which included the allegation that
Petitioner was unable to practice medicine with
reasonable skill and safety to his patients by reason of
illness. Id.

It is apparent from the foregoing undisputed facts that
the Virginia Board of Medicine revoked Petitioner's
license for reasons bearing on Petitioner's professional
competence and performance. Although not stated
specifically in the Virginia Board of Medicine's order,
it is evident that the Virginia Board of Medicine was
persuaded that Petitioner, by reason of illness, was
unable to practice medicine in Virginia with reasonable
skill and safety to his patients.

Petitioner has not denied that his license to practice
medicine and surgery was revoked in Virginia. Petitioner
has not denied that the Virginia Board of Medicine
revoked his license to practice medicine in that State
for reasons bearing on his professional competence or
performance. Petitioner has not asserted that the length
of the exclusion, if authorized, is unreasonable.

Petitioner argues that it would be unfair to exclude him
based on the action taken by the Virginia Board of
Medicine. He asserts that he must be afforded an in-
person hearing so that he may offer evidence to prove
that he is the subject of unfair or biased actions by
Virginia authorities, and by authorities in other
jurisdictions as well. The allegations that Petitioner
seeks to have heard include allegations that:

© The actions of the Virginia Board of Medicine
were based on lies, perjured testimony, and a wrongful
diagnosis of Petitioner's medical problems.

O The Virginia Board of Medicine's determination to
suspend Petitioner's license was in retribution for Equal
Employment Opportunity complaints and antitrust lawsuits
which he filed.

© Petitioner was denied due process of law by the
Virginia Board of Medicine.
8

© petitioner has been diagnosed incorrectly to be
suffering from a mental illness, when in fact, his
illness is pernicious anemia, which mimics mental
illness. :

© Petitioner's illness is the consequence of his
inability to purchase medicine or food due to the
wrongful suspension of reimbursement for Medicare items
or services that he had provided.

© Due to Petitioner's inability to afford legal
counsel, he had to represent himself while.he was ill,
and therefore, had ineffective assistance of counsel.

O Petitioner has been denied fair treatment by
State licensing authorities and the federal government
because of his status as an ethnic minority.

© Petitioner has been entrapped by federal
authorities.

© petitioner's privileged communications with his
former attorney and his former physician were intercepted
unlawfully by federal authorities.

I do not have authority to hear Petitioner's assertions,
nor are they material to this case. In effect,
Petitioner concedes that the decision by the Virginia
Board of Medicine meets the criteria in section
1128(b) (4) (A) of the Act authorizing the I.G. to impose
an exclusion based on a license revocation or suspension.
His assertions address the truth of the facts which
underlie the actions taken by the Virginia Board of
Medicine. Petitioner's arguments concerning the actions
taken by the Virginia Board of Medicine do not raise an
issue that I may hear and decide. The I.G.'s authority
to exclude under section 1128(b) (4) derives from a State
licensing authority's determination, and does not depend
on proving the truth of the facts which may underlie that
determination.’ John W. Foderick, M.D., DAB CR43 (1989),
aff'd, DAB 1125 (1990); Anthony Cerrone, D.M.D., DAB
CR373 (1995).

I conclude that the I.G. has shown that the length of the
exclusion is reasonable. An exclusion which is
coterminous with the revocation of Petitioner's license

3 I can not address Petitioner's assertion that
he was not reimbursed for one-year of Medicare services
which he rendered, as this issue is not within the scope
of my authority. I may decide only the issues of
whether: the I.G. is authorized to exclude Petitioner,
and the length of the exclusion is reasonable.
9

to practice medicine and surgery in Virginia is
presumptively reasonable under 42 C.F.R. §
1001.501(b) (1). Petitioner has made no contentions of
fact or arguments which might rebut that presumption of
reasonableness.

III. Conclusion

I conclude that there are no disputed issues of material
fact in this case. Summary disposition is appropriate.
The exclusion imposed by the I.G. is authorized under
section 1128(b) (4) (A) of the Act and is reasonable.
Therefore, I sustain the exclusion.

/s/

Steven T. Kessel
Administrative Law Judge
